NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2021/0200616 to Xu et al. (hereinafter “Xu”).

Xu discloses:
1. A computer-implemented method comprising:
determining values for multiple parameters from data obtained from one or more devices (paras. 27, 29 and Fig. 4, operations 405, 410 – feature set generated using obtained storage device and computing system metrics);
generating at least one device component failure prediction by applying one or more machine learning techniques to at least a portion of the determined values (paras. 35-36 and Fig. 4, operation 425 – machine learning model predict error-proneness of storage devices);
computing one or more qualifying values attributable to the at least one generated device component failure prediction by providing the at least one generated device component failure prediction to a conformal prediction framework (paras. 38-40 and Fig. 4, operation 430 – predictions evaluated according to costs of misclassifying); and
automatically allocating one or more resources to at least a portion of the one or more devices based at least in part on the at least one generated device component failure prediction and the one or more computed qualifying values (paras. 42-44 – data may be migrated to healthy storage devices);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (para. 71 and Fig. 5, processor 502 and main memory 504).

2. The computer-implemented method of claim 1, further comprising:
ranking each device component identified in the at least one generated device component failure prediction based at least in part on the one or more computed qualifying values (paras. 36-37).

3. The computer-implemented method of claim 2, further comprising:
ranking a set of resources based at least in part on a level of interaction between each resource in the set of resources and each device component identified in the at least one generated device component failure prediction (paras. 43-44).

4. The computer-implemented method of claim 3, wherein automatically allocating the one or more resources comprises automatically allocating one or more resources from the set of resources based at least in part on the ranking of each device component identified in the at least one generated device component failure prediction and the ranking of the set of resources (paras. 42-44).

11. The computer-implemented method of claim 1, wherein the one or more qualifying values comprise at least one confidence value attributed to the at least one generated device component failure prediction (paras. 39-40).

12. The computer-implemented method of claim 1, wherein the one or more qualifying values comprise at least one credibility value indicating quality of the data obtained from the one or more devices used in generating the at least one generated device component failure prediction (paras. 39-40).

Claims 13-16 are a non-transitory processor-readable storage medium for performing the identical method as recited in claims 1-4, and are rejected under the same rationale.

Claims 17-20 are an apparatus for performing the identical method as recited in claims 1-4, and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of U.S. Patent Pub. No. 2018/0365093 to Musuvathi et al. (hereinafter “Musuvathi”).

Xu does not disclose expressly:
5. The computer-implemented method of claim 1, wherein the one or more machine learning techniques comprises at least one stochastic gradient descent classification algorithm.

Musuvathi teaches using a parallel stochastic gradient descent (SGD) classification algorithm to compute a model for determining likelihood of a monitored resource failure (para. 4).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Xu by using a parallel SGD algorithm, as taught by Musuvathi.  A person of ordinary skill in the art would have been motivated to do so in order to decrease the amount of time it takes to generate an improved model, as discussed by Musuvathi (para. 5).

Modified Xu discloses:
8. The computer-implemented method of claim 1, further comprising:
identifying the multiple parameters from a set of parameters by applying multiple machine learning techniques to a dataset related to device component failure (Musuvathi – para. 4).

9. The computer-implemented method of claim 8, wherein the multiple machine learning techniques comprise at least two of: one or more gradient boosting algorithms, one or more extra trees algorithms, one or more random forest algorithms, one or more decision tree algorithms, and one or more adaptive boosting algorithms (Xu – para. 35).

Allowable Subject Matter
Claims 6, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113